Case 1:18-cv-02259-WFK-RML Document 21 Filed 11/16/18 Page 1 of 1 PageID #: 52




                             GLASS & HOGROGIAN LLP
                        ATTORNEYS AND COUNSELORS AT LAW
                             A Limited Liability Partnership
                                    85 Broad Street
                                 WeWork – 18th Floor
                                 New York, NY 10004
                                TEL. NO. 212-537-6859
                                FAX NO. 845-510-2219

                                    E-mail: jharlow@ghnylaw.com
Jordan F. Harlow
Senior Counsel
                                      November 16, 2018

Via ECF and First Class Mail
Shirley Bi
City of New York Law Department
100 Church Street
New York, NY 10007

               Re:    Thomas v. New York City Dep’t of Educ., et al.
                      18 Civ. 2259 (WFK)(RML)
Dear Ms. Bi:

       I am an attorney in the office of Glass & Hogrogian LLP, attorney for the Plaintiff in the
above-captioned action. In accordance with The Honorable William F. Kuntz’s Individual
Practices and Rules, enclosed is Plaintiff’s Response to Defendants’ Motion to Dismiss the
Complaint.


                                                    Respectfully submitted,

                                                    /s: Jordan Harlow
                                                    JORDAN HARLOW




                                               1
